     Case 1:17-cv-04576-GHW-BCM Document 168 Filed 01/07/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     1/7/21

 DOUBLELINE CAPITAL LP, et al.,
                                                               17-CV-4576 (GHW) (BCM)
             Plaintiffs,
                                                               ORDER
 -against-
 ODEBRECHT FINANCE, LTD., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

       For the reasons stated on the record during the January 6, 2021 discovery conference, it is
hereby ORDERED that:

       1.      Custodians. On the present record, plaintiffs need not add Jeffrey Gundlach or other
               members of the DoubleLine fixed income allocation committee as custodians for
               all purposes.

       2.      Search Terms. Plaintiffs shall add the search terms "Lava Jato" and "Car Wash" to
               the list of terms they will search across all custodians. On the present record,
               however, plaintiffs need not add the "Braskem" or "Petrobas" terms.

       3.      The next discovery conference will take place on January 19, 2021, at 10:00 a.m.,
               and will address plaintiffs' letter-motion dated January 5, 2021 (Dkt. No. 167). At
               that time, the parties are directed to call (888) 557-8511 and enter the access code
               7746387. Defendants' response to the letter-motion is due January 8, 2021.
               Plaintiffs' reply, if any, is due January 12, 2021. See Moses Ind. Prac. § 2(e).

Dated: New York, New York                    SO ORDERED.
       January 7, 2021


                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
